Title: [Diary entry: 14 August 1788]
From: Washington, George
To: 

Thursday 14th. Thermometer at 62 in the Morning—73 at Noon and 79 at Night. Wind Southerly all day with appearances of rain after noon. Went into the Neck, and to Muddy hole. At the first—8 Plows were turning in Buck Wheat & one in the Corn. Two Carts and Ten hands were getting in and stacking Oats. All the rest were Weeding and hilling of Corn. At Muddy hole—The three plows were employed as yesterday and all the other hands were threshing wheat for Seed.